DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Examiner notes that amendment and response dated 6/29/22 has been acknowledged, and has been entered.  

   1.   ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statements, dated 5/3/22, 6/29/22, and 9/12/22, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

   2.   REJECTIONS NOT BASED ON PRIOR ART
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10877665.  Although the claims at issue are not identical, they are not patentably distinct from each other.   For example, claim 2 of the instant application would be obvious in view of claim 1 of the US Patent, as all of the limitations within claim 2 would be anticipated by the claim 1 of the Patent. Claims 3-21 of the instant application, in view of claims 2-22 of the Patent, are rejected under a similar rationale as above.  

   3.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC ' 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rawson (US PGPUB # 2008/0235477 A1) in view of Ban (US Patent # 6732221 A1) and Jensen (US PGPUB # 2006/0120235 A1). [All included in IDS previously submitted]

With respect to claim 2, the Rawson reference teaches a memory module comprising: 
a control module; (see fig. 1, memory controller 110)
a memory that is readable and writable by the control module; (see fig. 1, system memory 112) and 
an interface for connecting the memory module to a host device; (see fig. 1, where memory controller 110 is connected to memory 112 via an ‘interface’).
However, the Rawson reference does not explicitly teach the control module configured to: receive, from the host device, a command to perform two elementary memory operations associated with data stored in the memory, the command indicating a first location in the memory; determine a value to set a specified plurality of memory locations in the memory, wherein the value is one of a predetermined value or an indication of the value included in the command, wherein the specified plurality of memory locations include the first location; and perform, based at least in part on the command and the first location in the memory, the two elementary memory operations within the memory module, wherein the two elementary memory operations include a data move operation from the first location in the memory to a second location in the memory and a data fill operation in the first location in the memory, the data fill operation including setting the specified plurality of memory locations in the memory to the value, the specified plurality of memory locations including the first location in the memory.
The Examiner notes that Rawson teaches (paragraph 6) “one or more commands may instruct the mover to move a specified region of memory from its current source location in system memory to a new target location in system memory” and thus teaches it is conventional for a command to include a ‘source location’ to move data from.  
The Ban reference teaches it is conventional to the control module configured to: receive, from the host device, a command to perform two or more elementary memory operations associated with data stored in the memory (see fig. 5; and column 5, line 41 to 52, where whenever the flash data manager performs an erase operation (block 82), a random process is generated (block 84). If the random process succeeds (block 86), a unit is selected for erasure (block 88) [i.e. a static source location for the data to be moved], the data stored in the selected unit are moved to a free unit (block 90) and the selected unit is erased (block 92)) and perform, based at least in part on the command, the two or more elementary memory operations within the memory module, wherein the two or more elementary memory operations include a data move operation from a first location in the memory to a second location in the memory and a data fill operation in the first location in the memory, the data fill operation including setting the specified plurality of memory locations in the memory to the value, the specified plurality of memory locations including the first location in the memory. (see fig. 5; and column 5, line 41 to 52, where whenever the flash data manager performs an erase operation (block 82), a random process is generated (block 84). If the random process succeeds (block 86), a unit is selected for erasure (block 88), the data stored in the selected unit are moved to a free unit (block 90) and the selected unit is erased (block 92))
The Examiner further notes that Ban teaches moving data from a static source area to another area for ‘wear leveling’ (see abstract).  The Ban reference further teaches (column 2, lines 8-15) that “Static areas are physical locations on the Flash device that contain data that never or seldom changes. Such data may consist of operating system code or application programs code, which are typically installed once and then never or very seldom change.”    Ban also discusses (column 5, lines 41-52)  
a unit is selected for erasure (block 88) [i.e. a static source location for the data to be moved then erased], the data stored in the selected unit are moved to a free unit (block 90) and the selected unit is erased (block 92).  
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify the Rawson reference to have the control module be configured to: receive, from the host device, a command to perform two or more elementary memory operations associated with data stored in the memory; and perform, based at least in part on the command, the two or more elementary memory operations within the memory module, wherein the two or more elementary memory operations include a data move operation from a first location in the memory to a second location in the memory and a data fill operation in the first location in the memory, the data fill operation including setting the specified plurality of memory locations in the memory to the value, the specified plurality of memory locations including the first location in the memory, as taught by the Ban reference.
The suggestion/motivation for doing so would have been to ensure wear leveling is achieved for all units within the flash memory. (Ban, abstract)
However, the combination of the Rawson and Ban reference does not explicitly teach a command to perform two elementary memory operations associated with data stored in the memory, the command indicating a first location in the memory; perform, based at least in part on the command and the first location in the memory, the two elementary memory operations within the memory module; (emphasis added) and to determine a value to set a specified plurality of memory locations in the memory, wherein the value is one of a predetermined value or an indication of the value included in the command, wherein the specified plurality of memory locations include the first location. 
The Jensen reference teaches it is conventional to have a command to perform two elementary memory operations associated with data stored in the memory, the command indicating a first location in the memory; perform, based at least in part on the command and the first location in the memory, the two elementary memory operations within the memory module; (paragraph 47, where the construction instruction creates a write instruction that includes the memory address to be overwritten, the data pattern used, and a write command. Subsequently, at a process block 320, the write instruction is interpreted and the data pattern is written to the memory location indicated by the write instruction [The Examiner notes the Ban reference teaches ‘two elementary operations of ‘moving’ and ‘erasing’]) and to determine a value to set a specified plurality of memory locations in the memory, wherein the value is one of a predetermined value or an indication of the value included in the command, wherein the specified plurality of memory locations include the first location. (paragraph 47, where the construction instruction creates a write instruction that includes the memory address to be overwritten, the data pattern used, and a write command. Subsequently, at a process block 320, the write instruction is interpreted and the data pattern is written to the memory location indicated by the write instruction)
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify the combination of the Rawson and Ban references to have a command to perform two elementary memory operations associated with data stored in the memory, the command indicating a first location in the memory; perform, based at least in part on the command and the first location in the memory, the two elementary memory operations within the memory module; and to determine a value to set a specified plurality of memory locations in the memory, wherein the value is one of a predetermined value or an indication of the value included in the command, wherein the specified plurality of memory locations include the first location, as taught by the Jensen reference.
The suggestion/motivation for doing so would have been to allow securely erasing data from a non-volatile recording medium. (Jensen, paragraph 8)
Therefore it would have been obvious to combine the Rawson, Ban, and Jensen references for the benefits shown above to obtain the invention as specified in claim 2.

With respect to claim 3, the combination of the Rawson, Ban, and Jensen references teaches the memory module of claim 2, the control module further configured to perform the two elementary memory operations in the memory module autonomously following receipt of the command. (Ban, see fig. 5; and column 5, line 41 to 52, where whenever the flash data manager performs an erase operation (block 82), a random process is generated (block 84). If the random process succeeds (block 86), a unit is selected for erasure (block 88), the data stored in the selected unit are moved to a free unit (block 90) and the selected unit is erased (block 92).

With respect to claim 4, the combination of the Rawson, Ban, and Jensen references teaches the memory module of claim 2, the data move operation including copying the data from the specified plurality of memory locations in the memory to a second specified plurality of memory locations, wherein the first specified plurality of memory locations includes the first location in the memory and the second specified plurality of memory locations includes the second location in the memory. (Jensen, paragraph 47, where the construction instruction creates a write instruction that includes the memory address to be overwritten, the data pattern used, and a write command. Subsequently, at a process block 320, the write instruction is interpreted and the data pattern is written to the memory location indicated by the write instruction)

With respect to claim 5, the combination of the Rawson, Ban, and Jensen references teaches the memory module of claim 4, wherein the copying the data is followed by setting the specified plurality of memory locations in the memory to at least one of the predetermined value or according to the indication of the value included in the command. (Jensen, paragraph 47, where the construction instruction creates a write instruction that includes the memory address to be overwritten, the data pattern used, and a write command. Subsequently, at a process block 320, the write instruction is interpreted and the data pattern is written to the memory location indicated by the write instruction)

With respect to claim 6, the combination of the Rawson, Ban, and Jensen references teaches the memory module of claim 2, wherein the memory module is one of a dynamic random access memory (DRAM) module or a mass memory module. (Rawson, paragraph 17)

With respect to claim 7, the combination of the Rawson, Ban, and Jensen references teaches the memory module of claim 2, wherein the value includes a fill pattern including at least one of a single zero bit, a single one bit, a first pattern of two bits, a second pattern of four bits, or a third pattern of a plurality of bits. (Jensen, paragraph 47, where the construction instruction creates a write instruction that includes the memory address to be overwritten, the data pattern used, and a write command. Subsequently, at a process block 320, the write instruction is interpreted and the data pattern is written to the memory location indicated by the write instruction; and paragraph 6, where a data pattern can include a variety of digits and/or alphanumeric characters. For instance, the data pattern can include a series of ones, zeroes, or a random combination of ones and zeroes.)

With respect to claim 8, the combination of the Rawson, Ban, and Jensen references teaches the memory module of claim 2, wherein the command indicates a source address associated with the first location in the memory and a target address associated with the second location in the memory. (Rawson, paragraph 30, where the mover engine may perform a read and a write, or possibly a copy, operation in order to place a copy of the first data element, corresponding to the start source address in system memory, in the location of the start target address in system memory)

With respect to claim 9, the combination of the Rawson, Ban, and Jensen references teaches the memory module of claim 2, wherein performing the data fill operation is based at least in part on an optional argument in the command. (Jensen, paragraph 47, where the construction instruction creates a write instruction that includes the memory address to be overwritten, the data pattern used, and a write command. Subsequently, at a process block 320, the write instruction is interpreted and the data pattern is written to the memory location indicated by the write instruction; and paragraph 6, where a data pattern can include a variety of digits and/or alphanumeric characters. For instance, the data pattern can include a series of ones, zeroes, or a random combination of ones and zeroes.)

Claims 10-15 are the method implementation of claims 2-9, and rejected under the same rationale as above.  

Claims 16-21 are the host apparatus implementation of claims 2-9, and rejected under the same rationale as above.  The Examiner notes the limitation of “wherein the memory controller is controlled by one of a mass memory module or a mass memory host controller” is discussed by Rawson (paragraph 17, where memory controllers 110a-110k may be collectively referred to as memory controllers 110; and as shown, each memory controller 110 may be coupled to a processor 104).

   4. ARGUMENTS CONCERNING NON-PRIOR ART REJECTIONS/OBJECTIONS
Double Patenting
The Examiner notes that the Applicant states that a terminal has been filed.  However, there is no terminal disclaimer recorded in the file wrapper. Thus, the rejection has been maintained as shown above.
Rejections - USC 112
	Applicant's arguments with respect to claims 2-21 have been considered and have overcome the Examiner’s prior rejections and thus are withdrawn. 

   5.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
	Applicant's arguments (see pages 7-11 of the remarks) and amendments with respect to claims 2-21 have been considered but are not persuasive.  
The Applicant argues (see pages 7-9 of the remarks) the combination of Rawson, Ban, and Jensen does not teach the limitations of "perform, based at least in part on the command and the first location in the memory, the two elementary memory operations within the memory module, wherein the two elementary memory operations include a data move operation from the first location in the memory to a second location in the memory and a data fill operation in the first location in the memory, the data fill operation including setting the specified plurality of memory locations in the memory to the value, the specified plurality of memory locations including the first location in the memory."   The Examiner notes that Rawson teaches (paragraph 6) “one or more commands may instruct the mover to move a specified region of memory from its current source location in system memory to a new target location in system memory” and thus teaches it is conventional for a command to include a ‘source location’ to move data from.  The Examiner further notes that Ban teaches moving data from a static source area to another area for ‘wear leveling’ (see abstract).  The Ban reference further teaches (column 2, lines 8-15) that “Static areas are physical locations on the Flash device that contain data that never or seldom changes. Such data may consist of operating system code or application programs code, which are typically installed once and then never or very seldom change.”    Ban also discusses (column 5, lines 41-52) further teaches the ‘wear leveling’ process further includes a unit is selected for erasure (block 88) [i.e. a static source location for the data moved then erased], the data stored in the selected unit are moved to a free unit (block 90) and the selected unit is erased (block 92).   The Jensen reference teaches (paragraph 47) the construction instruction creates a write instruction that includes the memory address to be overwritten, the data pattern used, and a write command; and subsequently, at a process block 320, the write instruction is interpreted and the data pattern is written to the memory location indicated by the write instruction.  As noted in rejections and citations above, each of the references includes some discussion of a ‘first location in the memory’ to move and/or erase/overwrite data from.   The Examiner notes Ban teaches, based on the citations above, a unit is selected for erasure, the data stored in the selected unit are moved to a free unit, the selected unit is erased and therefore teaches ‘two elementary operations’ and could be done based on a ‘physical location’ since its goal is to ‘wear level’ static data.  Further, it is noted the Jensen explicitly teaches, as shown in the citations and rejections above, the construction instruction creates a write instruction that includes the memory address to be overwritten, the data pattern used, and a write command. (emphasis added) Therefore, the Examiner contends that the combination of the Rawson, Ban, and Jensen teaches the limitations above as broadly and instantly claimed since it would include a memory address included in the command to perform the operations needed.
The Applicant further argues (see pages 9-10 of the remarks) that “[i]f the proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification”.   The Examiner notes that Rawson teaches (paragraph 6) “one or more commands may instruct the mover to move a specified region of memory from its current source location in system memory to a new target location in system memory” and thus teaches it is conventional for a command to include a ‘source location’ to move data from.  The Examiner further notes that Ban teaches moving data from a static source area to another area for ‘wear leveling’ (see abstract).  The Ban reference further teaches (column 2, lines 8-15) that “Static areas are physical locations on the Flash device that contain data that never or seldom changes. Such data may consist of operating system code or application programs code, which are typically installed once and then never or very seldom change.”    Ban also discusses (column 5, lines 41-52) a unit is selected for erasure (block 88) [i.e. a static source location for the data to be moved then erased], the data stored in the selected unit are moved to a free unit (block 90) and the selected unit is erased (block 92).    The Jensen reference teaches (paragraph 47) the construction instruction creates a write instruction that includes the memory address to be overwritten, the data pattern used, and a write command; and subsequently, at a process block 320, the write instruction is interpreted and the data pattern is written to the memory location indicated by the write instruction.  As noted in rejections and citations above, each of the references includes some discussion of a ‘first location in the memory’ to move and/or erase data from and are similar in teachings and modifying one reference in view of another reference would not render them ‘inoperable’.   Based on the citations and rejections above, the Rawson reference  is directed moving a specified region of memory from its current source location in system memory to a new target location in system memory; and the Ban reference is directed to having a unit be selected for erasure, the data stored in the selected unit are moved to a free unit, and the selected unit is erased, and could be done based on a ‘physical address’ since its goal is to ‘wear level’ static data.   The suggestion/motivation for modify the system of Rawson in combination with Ban would have been to ensure wear leveling is achieved for all units within the flash memory. (Ban, abstract) Therefore, the Examiner contends that the combination of the Rawson, Ban, and Jensen teaches the limitations above as broadly and instantly claimed. 
	Applicant’s arguments (see pages 10-11 of the remarks) pertaining to claims 10, 16, and the dependent claims are not persuasive for at least the same reasons noted above.  The Examiner further notes that the limitations “wherein the memory controller is controlled by one of a mass memory module or a mass memory host controller” is discussed by Rawson, paragraph 17, specifically where memory controllers 110a-110k may be collectively referred to as memory controllers 110; and as shown, each memory controller 110 may be coupled to a processor 104.  

   6.  CLOSING COMMENTS
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  CLAIMS IN THE APPLICATION
	Per the instant office action, claims 2-21 have received a second action on the merits and are subject of a second action final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137